SALMON, J.
dissents
Although I agree with the reasoning of the majority opinion, I must dissent because I cannot determine how the amount of the judgment was calculated.
The provision of the lease set forth in footnote 4 of the majority opinion provides that if the lease is cancelled pursuant to its provisions “rent shall be paid only to the date of such fire or casualty.” The judgment awarded damages for unpaid rent for the months of January through April, 1982. Footnote 5 shows that the lease was “cancelled” in April, 1981. The cause of the cancellation occurred, however, much earlier, and the rent was to be paid only to the date of fire and casualty, not to the date of cancellation.
I would relinquish jurisdiction to the County Court to explain its method of arriving at the amount of its judgment.